Exhibit 10.1

 

SEVERANCE AND RELEASE AGREEMENT

 

This SEVERANCE AND RELEASE AGREEMENT (the “Agreement”), dated December 13, 2016
and effective as of November 30, 2016 (the “Effective Date”) is made by and
between Dipexium Pharmaceuticals, Inc. a Delaware corporation (the “Company”)
and David Garrett (the “Executive”).

 

WHEREAS, the Company and Executive had entered into that certain Employment
Agreement, dated February 3, 2014 (the “Employment Agreement”), pursuant to
which the Executive served as Vice President, Finance and Corporate Development
to the Company; and

 

WHEREAS, the Company desires to terminate Executive pursuant to the terms and
conditions set forth herein due to business conditions that have developed since
the completion of the Company’s Phase 3 clinical trials.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.              Termination.  The Executive is hereby terminated on the
Effective Date other than for Cause, pursuant to Section 5(c) of the Employment
Agreement.

 

2.              Severance.  In exchange for the release and covenant not to sue
set forth below, the Company will pay the Executive the severance benefits set
forth in Section 3 below, subject to the terms and conditions of this Agreement.

 

3.              Severance Benefits (Equity and Cash Compensation) upon
Termination.  On the Effective Date:

 

a.              Equity Grants.  All unvested stock options granted to Executive
during the term of employment shall vest automatically, pursuant to
Section 5(c) of the Employment Agreement. The parties agree that the Company has
issued to Executive a total of 240,757 options to purchase shares of common
stock of the Company during the term of employment; all of which are vested on
the Effective Date.

 

b.              Cash Compensation.  The Company and Executive agree on the
following terms with regard to cash compensation due to Executive pursuant to
Section 5(c) of the Employment Agreement:

 

i.                  December 2016:  The Company shall continue to pay Executive
in accordance with past practice for the month of December 2016.  Thereafter,
the Company will pay Executive 11 months of then-current base salary on or about
January 3, 2017 in the amount of $ 262,739 in a one-time payment to Executive at
that time; and

 

--------------------------------------------------------------------------------


 

ii.               Health Insurance:  The Company shall pay the cost of
Executive’s health insurance for the month of December 2016 in the amount of
$780.99. Thereafter, the Company shall pay to Executive a lump sum in the amount
of $17,962.77, constituting reimbursement of an additional 23 months of health
insurance coverage, pursuant to Section 5(c) of the Employment Agreement.

 

4.              Confidentiality.  Executive agrees to maintain the strict
confidentiality of all “Confidential Information” during the term of this
Agreement and for a period of two (2) years thereafter.  For purposes of this
Agreement, “Confidential Information” shall mean all information and materials
of the Company, and all information and materials received by the Company from
third parties including, but not limited to, affiliates, subsidiaries, employees
and other representatives of the Company which are not generally publicly
available and all other information and materials which are of a proprietary or
confidential nature, even if they are not marked as such.

 

5.              Return of Property.  Upon termination of this Agreement,
Executive agrees to deliver promptly to the Company all printed, electronic,
audio-visual and other tangible manifestations of work product, including all
originals and copies thereof.

 

6.              Non-Disparagement.  Executive will not at any time disparage,
defame or denigrate the reputation, character, image or products of the Company
or any of its directors, officers, stockholders, employees or agents.

 

7.              Acknowledgement.  Executive acknowledges that the covenants of
this Agreement are supported by good and adequate consideration, and that such
covenants are reasonable and necessary in terms of duration and scope to protect
the legitimate business interests of the Company.  Executive acknowledges and
agrees that the Executive has been (i)  paid all wages, salary bonuses,
commissions, expense reimbursements and any other amounts that Executive is
owed, if any, (ii) paid all vacation time, sick time, paid time off or paid
leave of absence, or in connection with any deferred compensation plan, if
eligible, that Executive is owed, if any and (iii) given all time off to which
Executive was entitled under any policy or law, including but not limited to
leave under the Family and Medical Leave Act.

 

Release by Executive.  In exchange for providing Executive with the Severance
Benefits in the timeframe set forth in Section 3 above, Executive agrees to
fully release, and not to sue, the Company or any parent, subsidiary,
predecessor, successor, or affiliate, and the directors, members, officers,
agents, employees, and legal representatives thereof (collectively, the “Release
Parties”) with respect to any claim, whether known or unknown, which Executive
has, or may have, related to his employment or separation from the Company,
including (i) all claims for wages, salary, commissions, holiday pay, paid time
off, vacation pay, sick pay or any other pay or benefit; (ii) all claims of
unlawful discrimination or retaliation on account of race, disability, handicap,
sex (including sexual harassment), national origin, age, ancestry, religion,
sexual orientation,

 

--------------------------------------------------------------------------------


 

marital status, veteran status, predisposing genetic characteristic, domestic
violence victim status, or any other legally protected status in violation of
any local, state or federal laws, ordinances, executive orders, rules,
regulations or constitutions, including Title VII of the Civil Rights Act of
1964; The Fair Labor Standards Act of 1938; the Family and medical Leave Act;
the Americans with Disabilities Act of 1990; the Equal Pay Act; the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefit Protection Act; and the Employee Retirement Income Security Act of 1974;
any and all claims under any other federal, state or local statute or
regulation, including any labor law, civil rights law or human rights law;
(iii) all claims for violation of any agreement or representation, express or
implied, made prior to or simultaneously with this agreement; and (iv) all
claims based on wrongful termination of employment and similar or related
claims.

 

Executive agrees that this release does not alter any agreements or promises
Executive made prior to or during his employment concerning intellectual
property, confidentiality, non-solicitation, or non-competition.

 

Executive agrees that he is the only person who is able to assert any right or
claim arising out of Executive’s employment with or separation from the Company.
Executive promises that Executive has not assigned, pledged or otherwise sold
such rights or claims, nor has Executive relied on any promises other than those
contained in this Agreement.

 

Executive agrees that neither this release nor the Severance Benefits set forth
in Section 3 above being offered to Executive for this release is an admission
by the Company of any liability or unlawful conduct of any kind.

 

Notwithstanding anything to the contrary in this Agreement, this Agreement does
not release any rights or claims which may arise from acts occurring after the
date on which this Agreement is signed or the rights and obligations of the
parties under this Agreement.

 

8.              Miscellaneous.

 

a.              Governing Law.  This Agreement shall be construed and governed
under and by the laws of the State of New York, without regard to the conflicts
of laws principles thereof.

 

b.              Arbitration of Claims. In the event of any dispute, claim,
question or disagreement arising from or relating to this Agreement or the
breach thereof, the Company and Executive agree to settle the dispute, claim,
question or disagreement by arbitration before a single arbitrator in New York
County, New York selected by, and such arbitration to be administered by, the
American Arbitration Association (“AAA”) in accordance with its Commercial
Arbitration Rules, and judgment on the award rendered by the arbitrators may be
entered in any court having jurisdiction thereof. Each of the Company and
Executive hereby

 

--------------------------------------------------------------------------------


 

agrees and acknowledges that all disputes between or among them are subject to
the alternative dispute resolution procedures of this Section 9(b).  Each of the
Company and Executive agrees that any aspect of alternative dispute resolution
not specifically covered in this Agreement shall be covered, without limitation,
by the applicable AAA rules and procedures. Each of the Company and Executive
further agree that any determination by the arbitrator regarding any dispute,
claim, question or disagreement arising from or relating to this Agreement shall
be final and binding upon the parties hereto and shall not be subject to further
appeal. Each of the Company and Executive shall bear its own costs and expenses
and an equal share of the arbitrator’s fees and administrative fees of
arbitration; provided, however, that upon receipt of the determination by the
arbitrator, the prevailing party shall have all reasonable out-of-pocket fees
and expenses reimbursed promptly (in all events within 10 calendar days
following delivery to both parties of the arbitrator’s decision) by the
non-prevailing party in any such dispute.

 

c.               Entire Agreement; Amendments.  This Agreement sets forth the
entire understanding of the parties concerning the subject matter of this
Agreement and incorporates all prior negotiations and understandings.  There are
no covenants, promises, agreements, conditions or understandings, either oral or
written, between them relating to the subject matter of this Agreement other
than those set forth herein.  The publication, amendment, supplementation or
replacement of an employee handbook by the Company shall not be deemed to alter,
amend or modify the terms and conditions of this Agreement. No alteration,
amendment, change or addition to this Agreement shall be binding upon any party
unless in writing and signed by the party to be charged. No purported waiver by
any party of any default by another party of any term or provision contained
herein shall be deemed to be a waiver of such term or provision unless the
waiver is in writing and signed by the waiving party. No such waiver shall in
any event be deemed a waiver of any subsequent default under the same or any
other term or provision contained herein. This Agreement may not be altered,
modified, or amended except by written instrument signed by the parties hereto.

 

d.              No Waiver.  No waiver of any of the provisions of this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed or be construed as a further, continuing or subsequent waiver of any
such provision or as a waiver of any other provision of this Agreement.  No
failure to exercise and no delay in exercising any right, remedy or power
hereunder will preclude any other or further exercise of any other right, remedy
or power provided herein or by law or in equity.

 

e.               Severability.  If any term or provision of this Agreement, or
application thereof to any person or circumstance, shall be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances, other than those as to which it is
held invalid, shall both be unaffected thereby and each term or provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

 

--------------------------------------------------------------------------------


 

f.                Execution in Counterparts.  This Agreement may be executed in
two or more counterparts, all of which when taken together shall be considered
one and the same agreement and shall become effective when counterparts have
been signed by each party and delivered to the other party, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or by e-mail delivery of a
“.pdf” format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

 

g.               Before signing this Agreement, Executive should make sure that
he understands what he is signing, what benefits are being receiving, and what
rights are being giving up. Executive should also, if he wishes, consult an
attorney about the contents and meaning of this Agreement. Executive has
twenty-one (21) days to consider the terms of this Agreement, which will expire
if not executed within that period. Executive must deliver or mail the timely
executed release to Dipexium Pharmaceuticals, Inc. Attention: David P. Luci, 14
Wall Street, Suite 3D, New York, NY 10005 within twenty-one (21) days of the
date this Agreement is presented to Executive. Also after Executive has signed
this Agreement, Executive may revoke the waivers contained herein at any time
within seven (7) days of signing it by mailing written notice of Executive’s 
revocation to: Dipexium Pharmaceuticals, Inc. Attention: David P. Luci, 14 Wall
Street, Suite 3D New York, NY 10005. The Severance Benefits being offered to
Executive will not become available until after the seven day period, if
Executive does not revoke the release.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
December 13, 2016.

 

 

DIPEXIUM PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ David P. Luci

 

 

Name: David P. Luci

 

 

Title: President & CEO

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ David Garrett

 

David Garrett

 

--------------------------------------------------------------------------------

 